Case: 2:19-cv-01976-JLG-CMV Doc #: 53 Filed: 07/23/20 Page: 1 of 1 PAGEID #: 572

                                   United States District Court
                                 for the Southern District of Ohio
                                        Eastern Division at Columbus


MENG HUANG,

                        Plaintiff(s),                               Case No. 2:19-cv-1976
        v.                                                          Judge Graham
                                                                    Magistrate Judge Vascura

OHIO STATE UNIVERSITY, ET AL.,

                        Defendant(s),

                            NOTICE OF DEFICIENCY (Pro Hac Vice)

The Court’s docket reflects the filing of a motion for leave to appear pro hac vice in this case.
S.D. Ohio Civ. R. 83.3(e) governs motions for leave to appear pro hac vice and states in part:
  “The motion shall (1) be signed by a permanent member of the bar of this Court; (2) be
  accompanied by the filing fee prescribed by the Court for pro hac vice admission except as provided
  in subsection (g)(4) of this Rule; and (3) be accompanied by an original certificate of good standing
  from the highest court of a State (and not from another federal court) that has been issued not more
  than three months prior to the date of the motion. If the attorney seeking pro hac vice admission
  is eligible for permanent admission to the bar of this Court, the motion shall also be accompanied
  by a written affirmation signed by the attorney that he or she will seek permanent admission as
  promptly as is practicable.”
The motion does not comply with Local Rule 83.3 for the following reason(s):
☐ The motion is not signed by a permanent member of the bar of this Court.
☒ The motion is not accompanied by the required filing fee.
☐ The motion does not contain the required certificate of good standing.
         ☐ The submitted certificate is not from the highest court of a State.
         ☐ The submitted certificate was issued more than three months ago.
☐ The motion was filed by an attorney who is eligible for permanent admission and does not contain a
    written affirmation that he or she will seek permanent admission as promptly as is practicable.
☐ Other: Pursuant to GENERAL ORDER NO. 20-10, specifically and in part:

     It is hereby ORDERED that, during the period ending June 1, 2020. in lieu or the referenced
     certificate of good standing, an applicant for admission pro hac vice shall provide an affidavit or
     declaration under penalty of perju1y conforming to 28 U.S.C. § 1746 that he or she is in good
     standing as an attorney at law with the highest court of a State or the District of Columbia. Once
     the pandemic abates in the applic1uH 's jurisdiction, the applicant has 30 days within which to
     secure the certificate of good standing from the highest court of the applicant's State and file it
     with the Cou11 as required by S. D. Ohio Civ. R. 83.3(e).

Please resubmit the motion in proper form within 14 days.

                                                               By: /s/Michelle Rahwan
                                                                 Michelle Rahwan, Deputy Clerk
